United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SHAWNEE STEAM PLANT, Chattanooga, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1980
Issued: April 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2014 appellant filed a timely appeal from an August 22, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As the last merit decision
was issued in this case on February 23, 2009, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request for reconsideration was not timely filed and
did not establish clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 10, 2008 appellant, then a 60-year-old assistant unit operator, filed an
occupational disease claim alleging that he suffered from hearing loss as a result of exposure to
excessive noise while working in the basement of a steam plant. He first became aware of his
condition and realized it resulted from his employment on April 1, 2006. Appellant indicated
that the date of his last exposure was March 16, 2006.
In a letter dated December 29, 2008, OWCP advised appellant that the evidence
submitted was insufficient to establish that he sustained employment-related hearing loss. It
requested that he respond to specific questions, and provide copies of all medical examinations
pertaining to hearing problems. OWCP also sent a letter to the employing establishment on
December 29, 2008. It requested that the employing establishment provide information in its
possession relevant to appellant’s claim, including copies of all medical examinations in its
possession pertaining to hearing loss, as well as a statement from a knowledgeable supervisor
regarding details of his exposure to hazardous noise.
Appellant did not submit any medical evidence in support of his hearing loss claim.
OWCP also did not receive any of the requested information from the employing establishment.
In a decision dated February 23, 2009, OWCP denied appellant’s claim finding that he
had failed to submit any evidence to establish hearing loss as a result of factors of his
employment.
Following the February 23, 2009 denial decision, on March 2, 2009 OWCP received
numerous documents from the employing establishment, including various employment
audiograms dated July 5, 1990 until December 21, 2005. It also provided appellant’s July 1990
application for employment. A summary of the audiograms indicated that appellant’s hearing
loss had progressed from July 5, 1990 until December 21, 2005. In July 1990, his left ear
hearing loss at the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second was recorded as
0, 5, 10, and 5 decibels; while his right ear loss was recorded as 5, 0, 5, and 10 decibels.
Audiometric results were provided for the years 1990 through 2005. The December 21, 2005
audiometric results indicated that appellant’s hearing loss had progressed. His left ear hearing
loss was recorded as 15, 35, 45, and 40 decibels; while his right ear hearing loss was recorded as
10, 35, 55, and 50 decibels.
In a January 8, 2009 statement, Bobby Barrow, an operations manager at the employing
establishment, stated that appellant worked for the employing establishment from July 7, 1990 to
March 16, 2006 as a custodian, Student Generating Plant Operator Training, and assistant unit
operator. He noted that appellant worked around boiler feed pumps and coal pulverizers for four
to six hours a day, five days a week and that the noise level readings for these jobs were 71 to 90
decibels. Mr. Barrow reported that hearing protection had been provided by the employing
establishment since 1973 and that appellant wore hearing protection from the time he began to
work for the employing establishment. He believed that based on this information there was
reasonable doubt that appellant had current hearing loss as a result of his federal employment.

2

In a February 26, 2009 statement, Whitney R. Mauldin, an audiologist, reviewed
appellant’s employment history and audiograms. She stated that upon review of his work history
and audiometric record there was no evidence to establish fact of injury. Ms. Mauldin related
that appellant’s July 5, 1990 baseline hearing examination for the employing establishment
demonstrated high frequency hearing loss at the right ear. She opined that this asymmetry had
persisted since his hire and was suggestive of a possible medical condition contributing to the
decline of his overall auditory function that was inconsistent with occupational exposure.
In a handwritten letter dated June 3, 2014, appellant requested a copy of the denial letter
concerning his hearing loss claim and stated that he intended to appeal it.
In an appeal request form dated August 12, 2014 and received by OWCP on August 18,
2014, appellant requested reconsideration. In an attached handwritten statement, he reported that
he was informed that anyone hired after 1990 at the employing establishment would not be
eligible for hearing loss compensation due to the fact that earplugs had been provided. Appellant
was later told by another employee that the Labor Board determined that earplugs were not
adequate enough protection. He explained that had he known about the Labor Board decision he
would have pursued his claim further. Appellant contended that he worked in the noisiest place
at the employing establishment.
In an August 5, 2014 report, Whitney Cope, an audiologist, examined appellant for
reduced hearing sensitivity for the past 8 to 10 years. Appellant described an extensive history
of excessive noise exposure while working for the employing establishment from 1990 through
2006. Upon visual examination of appellant’s ear, Ms. Cope observed patent ear canals with
tympanic membranes being clearly visualized bilaterally. She reported that audiometric test
results revealed minimal falling to moderately severe sensorineural hearing loss bilaterally.
Ms. Cope diagnosed binaural minimal falling to moderately severe sensorineural hearing loss of
hearing sensitivity and abnormal auditory perception and word recognition. She stated that the
hearing loss was most likely multifactorial in nature with contributing factors, including, but not
limited to, extensive exposure to high level noise and presbycusis. Ms. Cope provided a copy of
the audiology test.
By decision dated August 22, 2014, OWCP denied appellant’s request for reconsideration
as his request was untimely filed and that he failed to present clear evidence of error on the part
of OWCP. It determined that the most recent merit decision on record was the February 23,
2009 decision denying his occupational disease claim. Because appellant’s request for
reconsideration was not received until August 18, 2014, his claim was untimely filed. OWCP
further determined that the evidence submitted after the last merit decision was insufficient to
establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit,
OWCP regulations provide that an application for reconsideration must be received by OWCP
within one year of the date of OWCP’s decision for which review is sought.2 The Board has
2

20 C.F.R. § 10.607.

3

found that the imposition of the one-year time limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.3 The one-year period
begins on the date of the original decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any hearing or review
of the written record decision, any denial of modification following reconsideration, any merit
decision by the Board, and any merit decision following action by the Board.4
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nonetheless undertake a limited review of the evidence previously of record to determine
whether the new evidence demonstrates clear evidence of error.5 In this regard, OWCP will limit
its focus to a review of how the newly submitted evidence bears on the prior evidence of record.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest on
its face that OWCP committed an error.7 Evidence that does not raise a substantial question
concerning the correctness of OWCP’s decision is insufficient to establish clear evidence of
error.8 It is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion.9 The evidence submitted must not only be of sufficient probative value to
create a conflicting medical opinion or establish a clear procedural error, but must be of
sufficient probative value to shift the weight of the evidence in favor of the claimant and raise a
substantial question as to the correctness of OWCP’s decision.10
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.11 The Board makes an independent determination of whether a claimant has submitted

3

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

4

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

Nelson T. Thompson, 43 ECAB 919 (1992).

7

20 C.F.R. at supra note 5; Fidel E. Perez, 48 ECAB 663 (1997).

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.5(a) (October 2011).

4

clear evidence of error on the part of OWCP such that it improperly denied merit review in the
face of such evidence.12
ANALYSIS
The only decision before the Board is the August 22, 2014 nonmerit decision in which
OWCP denied appellant’s request for reconsideration on the grounds that his request was
untimely filed and failed to establish clear evidence of error. In a decision dated February 23,
2009, OWCP denied appellant’s hearing loss claim. In an appeal request form received by
OWCP on August 18, 2014, appellant requested reconsideration. More than one year elapsed
from the most recent OWCP merit decision dated February 23, 2009, to his request for
reconsideration received on August 18, 2014. Thus, appellant’s request for reconsideration was
untimely. As the request for review was not timely filed, the Board shall undertake a limited
review of the evidence previously of record to determine whether the new evidence demonstrates
clear evidence of error.
Pursuant to its obligation to develop appellant’s claim, on December 29, 2008, OWCP
requested information from the employing establishment, including comments from
knowledgeable supervisors regarding work-related noise exposure and the extent and degree of
the stated exposure, as well as copies of all reports of medical examinations and audiograms
performed during appellant’s employment. When the employing establishment failed to respond
to its request for additional information, it denied appellant’s claim on the grounds that he failed
to submit sufficient evidence to establish his claim. The Board finds that OWCP’s failure to
consider the evidence from the employing establishment of annual audiometric examinations as
well as the results of these tests constituted error.13
Subsequent to the denial of appellant’s claim on February 23, 2009, the employing
establishment submitted numerous documents to OWCP on March 2, 2009 which generally
supported his hearing loss claim, including audiograms covering the period of his employment,
physician’s reports, and memoranda from the employing establishment verifying his exposure to
hazardous noise in the workplace. This evidence was not in the record on February 23, 2009, but
was clearly available prior to its submission by the employing establishment. Appellant also
submitted evidence in support of his claim. The Board has held that a program of annual
audiometric examinations conducted by an employing establishment in conjunction with an
employee testing program was sufficient to constructively establish actual knowledge of a
hearing loss such as to put the immediate supervisor on notice of an on-the-job injury.14
An employing establishment reluctance or refusal to submit requested evidence relating
to an employee’s hearing loss claim in a timely manner should not be an impediment to a
successful prosecution of the claim.15 In the present case, the type of information that had been
12

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765 (1993).

13

See R.H., Docket No. 12-102 (issued May 17, 2012); see also Melvin James, 55 ECAB 406 (2004).

14

See James A. Sheppard, 55 ECAB 515 (2004).

15

See Jerome J. Kubin, Docket No. 03-1830 (issued October 1, 2003).

5

sought, namely employing establishment audiograms, is normally within the custody of the
employing establishment and not readily available to appellant. OWCP procedures provide that
if an employing establishment, in connection with a recognized environmental hazard, has an
employing test program and a test shows the employee to have positive findings, this should be
accepted as constituting actual knowledge. For example, an employing establishment where
employees may be exposed to hazardous noise levels may give annual hearing tests for exposed
employees. A hearing loss identified on such a test would constitute knowledge on the
employing establishment of a possible work injury.16 Accordingly, appellant should not be
penalized for the employing establishment’s failure to submit such information in a timely
manner.17 Had the audiograms and other evidence supporting his noise-induced hearing loss
been received prior to the February 23, 2009 decision, proper procedure would have compelled
OWCP to further develop the case by obtaining a second opinion report from a medical
specialist.18
The Board finds that the evidence submitted by the employing establishment following
the merit denial of appellant’s claim shifted the weight of the evidence in this case in favor of
him, as it offers clear support of his claim and raises a substantial question concerning the
correctness of the decision.19 The case must therefore be remanded for OWCP to evaluate all of
the evidence submitted by the employing establishment and appellant, to be followed by such
further development as appropriate.20
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3)(c)(March 1993).

17

See Id.

18

R.H., supra note 13.

19

See W.D., Docket No. 07-2002 (issued January 14, 2008).

20

Supra note 16.

6

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded to OWCP for further
proceedings consistent with this opinion, which includes a full review of the evidence under the
proper, timely standards of a merit review.
Issued: April 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

